673 So. 2d 195 (1996)
Albert Alexander LUCIO, Appellant,
v.
The STATE of Florida, Appellee.
No. 96-51.
District Court of Appeal of Florida, Third District.
May 15, 1996.
Albert Alexander Lucio, in pro per.
Robert A. Butterworth, Attorney General, and Wanda Raiford, Assistant Attorney General, for appellee.
Before NESBITT, COPE and FLETCHER, JJ.
PER CURIAM.
The denial of appellant's motion for postconviction relief is affirmed. The amount of credit in the sentencing order for time served through the date of sentencing is correct. This ruling is without prejudice to appellant to take such steps as may be necessary to assure that the Dade County Corrections Department provided the Florida Department of Corrections the certificate required by subsection 921.161(2), Florida Statutes, stating the time period after sentencing in which appellant was incarcerated in the Dade County jail. If the certificate has been provided and appellant disagrees with the Department of Corrections' calculation of credit for time served, then appellant must seek relief through the inmate grievance procedure. See Barber v. State, 661 So. 2d 355, 356 (Fla. 3d DCA 1995); Bowles v. State, 647 So. 2d 1056 (Fla. 5th DCA 1994); Holland v. State, 585 So. 2d 1199 (Fla. 1st DCA 1991); Riddell v. State, 534 So. 2d 907 (Fla. 1st DCA 1988).
Affirmed.